Citation Nr: 0910598	
Decision Date: 03/20/09    Archive Date: 03/26/09

DOCKET NO.  06-38 946	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in Pittsburgh, Pennsylvania


THE ISSUE

Entitlement to service connection for bilateral hip 
disability.  


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

M. Zawadzki, Associate Counsel

INTRODUCTION

The Veteran served on active duty from February 1942 to 
December 1943.  

This appeal to the Board of Veterans' Appeals (Board) arose 
from an October 2006 rating decision in which the RO in 
Cleveland, Ohio denied the Veteran's claim for service 
connection for bilateral hip condition.  In November 2006, 
the Veteran filed a notice of disagreement (NOD).  A 
statement of the case (SOC) was issued in December 2006, and 
the Veteran filed a substantive appeal (via a VA Form 9, 
Appeal to the Board of Veterans' Appeals) in the same month.

During the course of the appeal, the Veteran's claims file 
was transferred to the RO in Pittsburgh, Pennsylvania; hence, 
that RO now has jurisdiction over the appeal.  

In January 2008, the Veteran testified during a 
videoconference hearing before the undersigned Veterans Law 
Judge; a transcript of that hearing is of record.  At the 
time of the hearing, the Veterans Law Judge granted the 
Veteran's motion to advance this appeal on the Board's 
docket, pursuant to 38 U.S.C.A. § 7107 (West 2002) and 
38 C.F.R. § 20.900(c) (2008).  

In February 2008, the Board remanded the claim for service 
connection for bilateral hip disability to the RO, via the 
Appeals Management Center (AMC), in Washington, DC, for 
further development.  After completing additional 
development, the AMC continued the denial of the claim (as 
reflected in a December 2008 supplemental SOC (SSOC)), and 
returned this matter to the Board for further appellate 
consideration.  

As final preliminary matters, the Board notes that, 
initially, that, in October 1946, the Veteran filed a 
supplemental claim for pension or compensation for disability 
resulting from service in the active military or naval forces 
of the United States, in which he claimed he incurred a back 
injury in July 1943.  During a VA mental disorders 
examination in August 2004, the Veteran reported that he had 
a lower back difficulty which happened while he was in 
service.  During a VA examination to evaluate service-
connected malaria on the same date, he reported that he had 
chronic low back pain since a fall in service.  As the claims 
file does not reflect that a claim for service connection for 
a back disability has yet been addressed by the RO.  Hence, 
this matter is referred to the RO for appropriate action.  

In addition, the Board points out that, in a September 1979 
Board decision, the Board referred a claim for a total rating 
based on individual unemployability due to service-connected 
disability (TDIU) to the RO for appropriate action.  As the 
record does not reflect that this matter has yet been 
addressed by the RO, it is also referred to the RO for 
appropriate action.  


FINDINGS OF FACT

1. All notification and development action needed to fairly 
adjudicate the claim on appeal has been accomplished.

2.  While the Veteran has complained of hip pain, competent 
medical evidence does not establish a current hip disability 
that is medically-related to military service. 


CONCLUSION OF LAW

The criteria for service connection for bilateral hip 
disability are not met.  38 U.S.C.A. §§ 1110, 5103, 5103A, 
5107 (West 2002 & Supp. 2008); 38 C.F.R. §§ 3.102, 3.159, 
3.303 (2008).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. 
No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, and 5126 
(West 2002 & Supp. 2008)) includes enhanced duties to notify 
and assist claimants for VA benefits.  VA regulations 
implementing the VCAA were codified as amended at 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, and 3.326(a) (2008).

Notice requirements under the VCAA essentially require VA to 
notify a claimant of any evidence that is necessary to 
substantiate the claim(s), as well as the evidence that VA 
will attempt to obtain and which evidence he or she is 
responsible for providing.  See, e.g., Quartuccio v. 
Principi, 16 Vet. App. 183 (2002) (addressing the duties 
imposed by 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b)).  
As delineated in Pelegrini v. Principi, 18 Vet. App. 112 
(2004), after a substantially complete application for 
benefits is received,  proper VCAA notice must inform the 
claimant of any information and evidence not of record (1) 
that is necessary to substantiate the claim(s); (2) that VA 
will seek to provide; (3) that the claimant is expected to 
provide; and (4) must ask the claimant to provide any 
evidence in her or his possession that pertains to the 
claim(s), in accordance with 38 C.F.R. § 3.159(b)(1).

The Board notes that, effective May 30, 2008, 38 C.F.R. § 
3.159 has been revised, in part.  See 73 Fed. Reg. 23,353-
23,356 (April 30, 2008).  Notably, the final rule removes the 
third sentence of 38 C.F.R. § 3.159(b)(1), which had stated 
that VA will request that a claimant provide any pertinent 
evidence in his or her possession.

VA's notice requirements apply to all five elements of a 
service connection claim: veteran status, existence of a 
disability, a connection between the veteran's service and 
the disability, degree of disability, and effective date of 
the disability.  Dingess/Hartman v. Nicholson, 19 Vet. App. 
473 (2006).

VCAA-compliant notice must be provided to a claimant before 
the initial unfavorable decision on a claim for VA benefits 
by the agency of original jurisdiction (in this case, the RO, 
to include the AMC).  Id.; Pelegrini, 18 Vet. App. at 112.  
See also Disabled American Veterans v. Secretary of Veterans 
Affairs, 327 F.3d 1339 (Fed. Cir. 2003).  However, the VCAA 
notice requirements may, nonetheless, be satisfied if any 
errors in the timing or content of such notice are not 
prejudicial to the claimant.  Id.

In this appeal, in an August 2006 pre-rating letter, the RO 
provided notice to the Veteran regarding what information and 
evidence was needed to substantiate his claim for service 
connection for a hip condition.  This letter also informed 
the Veteran of what information and evidence must be 
submitted by the appellant and what information and evidence 
would be obtained by VA, and requested that the Veteran 
submit any pertinent evidence in his possession (consistent 
with Pelegrini and the version of 38 C.F.R. § 3.159 then in 
effect).  Further, the August 2006 letter provided the 
Veteran with general information pertaining to VA's the 
assignment of disability ratings and effective dates, as well 
as the type of evidence that impacts those determinations, 
consistent with Dingess/Hartman v. Nicholson, 19 Vet. App. 
473 (2006).  The October 2006 rating decision reflects the 
initial adjudication of the claim after issuance of this 
letter.  Hence, the August 2006 letter-which meets 
Pelegrini's content of notice requirements-also meets the 
VCAA's timing of notice requirement.  

The Board has considered the fact that the February 2008 
remand includes instruction that the Veteran should be 
furnished a letter requesting that he provide sufficient 
information and, if necessary, authorization, to enable the 
RO/AMC to obtain any additional evidence pertinent to the 
claim on appeal that was not currently of record.  The Board 
instructed that this notice should inform the Veteran that he 
had a full one-year period to respond, but that VA may decide 
the claim within in the one-year period.  In a March 2008 
letter, the AMC informed the Veteran that records from the 
Pittsburgh VA Medical Center (VAMC) had been requested, and 
advised him of several ways he could contact VA.  In an 
August 2008 letter, the AMC notified the Veteran that he was 
being scheduled for a VA examination, and again indicated 
several ways he could contact VA.  The December 2008 SSOC 
included a SSOC notice response form, which informed the 
Veteran that the SSOC included the evidence considered in the 
appeal, and advised the Veteran that he had 30 days from the 
date of the SSOC within which to submit additional 
information or evidence.  The Veteran returned this form in 
January 2009, indicating that he had no other information or 
evidence to submit, and asked that his case be returned to 
the Board for further appellate consideration as soon as 
possible.  

Thus, while the Veteran was not furnished a specific letter 
as instructed in the February 2008 remand, in light of the 
Veteran's response to the December 2008 SSOC that he had no 
other information or evidence to submit, the Board finds 
that, the RO/AMC substantially complied with the February 
2008 remand directives and no further action in this regard 
is warranted.  See Dyment v. West, 13 Vet. App. 141, 146-47 
(1999) (remand not required under Stegall v. West, 11 Vet. 
App. 268 (1998) where Board's remand instructions were 
substantially complied with).  Importantly, as discussed 
above, the Veteran was previously furnished VCAA-compliant 
notice in August 2006.  As such, remand to provide him 
further notice would impose unnecessary additional burdens on 
adjudication resources, with no benefit flowing to the 
Veteran, and is, thus, unnecessary.  See Soyini v. Derwinski, 
1 Vet. App. 540, 546 (1991).  

The record also reflects that VA has made reasonable efforts 
to obtain or to assist in obtaining all relevant records 
pertinent to the matter on appeal.  Pertinent medical 
evidence associated with the claims file consists of service 
treatment records, post-service VA treatment records, and the 
report of a September 2008 VA examination.  Also of record 
and considered in connection with the appeal is the 
transcript of the Veteran's January 2008 hearing, along with 
various statements provided  the Veteran and his 
representative, on his behalf.  The Board also finds that no 
additional RO action to further develop the record is 
warranted. 

In the February 2008 remand, the Board pointed out that the 
Veteran reported that he had received treatment for his hip 
disability at the Aspinwall VA hospital within one year of 
separation from service, and instructed that the RO/AMC 
obtain all record of treatment of the Veteran's hips from the 
Aspinwall VA hospital since January 1944.  In March 2008, the 
AMC requested records of treatment from the Pittsburgh VAMC 
since January 1944.  In an April 2008 response, the 
Pittsburgh VAMC indicated that there were no records at that 
facility, rather, the Veteran was seen at the Butler VAMC.  
An August 2008 report of contact indicates that the Aspinwall 
VA hospital is a division of the Pittsburgh VAMC.  Based on 
the foregoing, the Board finds that VA has fulfilled the duty 
to assist in attempting to obtain these records, and that no 
further action in this regard is warranted.  See 38 U.S.C.A. 
§ 5103A(b), (c); 38 C.F.R. § 3.159(c)(2).  

In addition, the Veteran has reported that he received 
treatment for his hips at a hospital in Auckland, New Zealand 
during service.  Records of treatment from this hospital have 
not been associated with the claims file; however, as will be 
discussed below, the service connection claim is being denied 
because there is no medical evidence of a current bilateral 
hip disability.  As records of in-service hospitalization can 
not include medical evidence of a current bilateral hip 
disability-the very matter on which this case turns-a 
remand to obtain these records would impose unnecessary 
additional burdens on adjudication resources, with no benefit 
flowing to the Veteran, and is, thus, unnecessary.  See 
Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991).  

During the January 2008 hearing, the Veteran also reported 
treatment from chiropractors following service; however, he 
added that all those chiropractors had probably passed away.  
VA is only required to obtain evidence that is "adequately 
identified."  38 U.S.C.A. § 5103A(b), (c).  The Veteran has 
not provided names or addresses for these chiropractors, and 
he reported that they were likely deceased.  Based on the 
foregoing, the Board finds that VA has also fulfilled the 
duty to assist in attempting to obtain these records.  See 38 
U.S.C.A. § 5103A(b), (c); 38 C.F.R. § 3.159(c)(1)(i).  

The Board has considered the fact that, during the September 
2008 VA examination, the examiner commented that the 
Veteran's most recent outpatient visit with his primary care 
physician noted normal ambulation in May 2008.  The most 
recent records of VA treatment associated with the claims 
file are from March 208.  This statement is, presumably, 
referring to a May 2007 record of treatment with the 
Veteran's primary care physician, when he was noted to walk 
without any difficulties.  Even if the examiner was referring 
to treatment in May 2008, he clearly reviewed this record, 
and indicated that the Veteran's primary care physician 
treated him for symptomatic pain (as opposed to a diagnosed 
hip disability).  Moreover, following thorough examination 
and review of the records, the VA examiner diagnosed referred 
right hip pain.  As such, the September 2008 VA examiner's 
findings reflect that any record of VA treatment from May 
2008 would be in regard to symptomatic pain, as opposed to a 
diagnosed hip disability.  As such, a remand to obtain these 
records would also impose unnecessary additional burdens on 
adjudication resources, with no benefit flowing to the 
Veteran, and is, thus, unnecessary.  See Soyini, 1 Vet. App. 
at 546.  

The Board acknowledges that the record reflects that the 
Veteran is in receipt of Social Security disability, as, he 
most recently reported during the September 2008 VA 
examination, that he went on Social Security disability at 
age 59 for breathing problems.  During VA examination in 
August 2004, he stated that he was on Social Security 
disability for back problems and nervousness.  The Social 
Security Administration (SSA) decision is not of record; 
however, the record reflects that the Veteran was not awarded 
SSA benefits for bilateral hip disability.  There has been no 
argument that the SSA records are pertinent to the claim 
being adjudicated in this decision as to require that 
additional adjudication resources be expended to obtain these 
records.  See 38 U.S.C.A. § 5103A(b),(c); Baker v. West, 11 
Vet. App. 163, 169 (1998); Grivois v. Brown, 6 Vet. App. 136, 
139 (1994); Gobber v. Derwinski, 2 Vet. App. 470, 472 (1992).  

In summary, the duties imposed by the VCAA have been 
considered and satisfied.  Through various notices of the 
RO/AMC, the Veteran has been notified and made aware of the 
evidence needed to substantiate this claim, the avenues 
through which he might obtain such evidence, and the 
allocation of responsibilities between himself and VA in 
obtaining such evidence.  There is no additional notice that 
should be provided, nor is there any indication that there is 
additional existing evidence to obtain or development 
required to create any additional evidence to be considered 
in connection with the claim.  Consequently, any error in the 
sequence of events or content of the notice is not shown to 
prejudice the veteran or to have any effect on the appeal.  
Any such error is deemed harmless and does not preclude 
appellate consideration of the matter on appeal, at this 
juncture.  See Mayfield, 20 Vet. App. at 543 (rejecting the 
argument that the Board lacks authority to consider harmless 
error).  See also ATD Corp. v. Lydall, Inc., 159 F.3d 534, 
549 (Fed. Cir. 1998).

II.  Analysis

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by service.  
38 U.S.C.A. § 1110 (West 2002 & Supp. 2008); 38 C.F.R. 
§ 3.303 (2008).  Service connection may be granted for any 
disease diagnosed after discharge from service when all the 
evidence, including that pertinent to service, establishes 
that the disease was incurred in service.  38 C.F.R. 
§ 3.303(d) (2008).

While the service treatment records associated with the 
claims file reflect no complaints or findings regarding any 
hip injury or problems, the Veteran testified during the 
January 2008 hearing that he injured his hips while running 
from enemy fire in service, adding that he hit a tree and 
fell.  The Veteran is competent to report the history of in-
service injuries.  See, e.g., Grottveit v. Brown, 5 Vet. App. 
91, 93 (1991).

Despite the Veteran's report of in-service injury, the claim 
for service connection must fail, as there is no competent 
medical evidence that the Veteran has any current bilateral 
hip disability related to service, to include any injury in 
service.  

The Veteran has reported that he received treatment for hip 
problems  at Aspinwall VA hospital within one year of 
discharge.  However, a May 1944 discharge summary from the 
Pittsburgh VA Hospital lists the diagnoses on discharge as 
malaria, chronic tertian; psychoneurosis, mixed; and absence 
acquired, testicle.  There is no mention of any diagnosis 
pertaining to he hips in the report of a February 1945 VA 
examinations to evaluate service-connected psychoneurosis and 
malaria.  

Records of VA treatment from March 2004 to March 2008 include 
complaints regarding hip pain.  In March 2004, the Veteran 
stated that he was taking Ibuprofen 600 mg., which was 
working well for his hip.  In May 2005, he complained of 
right hip pain, adding that Motrin helped.  The assessment 
was alteration in comfort.  During treatment in December 
2005, he reiterated that his right hip still bothered him.  
In February 2006, the Veteran reported that he had right hip 
pain ever since service.  The Veteran had a physical therapy 
appointment in March 2006, during which he complained of low 
back pain.  He gave a history of running into a tree in 
service and hitting his right low back/hip.  He described 
pain on and off ever since.  The diagnosis was low back pain.  
In August 2006, the Veteran again stated the he injured his 
right hip in service, and it had bothered him for years.  The 
physician noted that there was no record of the Veteran being 
injured in service.  The assessment was that the Veteran was 
clinically OK except for weight loss.  The physician 
instructed the Veteran to try Ibuprofen with Tramadol for the 
back and hip pain.  

In December 2006, the Veteran submitted a copy of back, hip, 
and knee exercises, on which he noted that a February 2006 X-
ray of the lumbar spine revealed moderately severe scoliosis 
with multilevel degenerative disc disease and degenerative 
joint disease.  

During VA treatment in May 2007, the Veteran reported that 
his right hip had been bothering him since separation from 
service.  He walked into the treatment room without any 
difficulties, and the assessment was that he was clinically 
OK.  May 2007 X-rays of the bilateral hips revealed no 
significant osseous, articular, or soft tissue abnormality.  
During treatment for low back pain in June 2007, examination 
of the hips was benign, with no pain forced into rotation of 
the hips.  In January 2008, the Veteran complained that his 
right hip still bothered him.  The assessment was, again, 
that he was clinically OK.  The physician added that he may 
have some degenerative joint disease and some tenosynovitis 
in the hip.  

The Veteran underwent VA examination of the hips in September 
2008.  He again gave a history of hurting his right hip while 
running backwards during enemy fire in World War II, and 
hitting a tree.  The examiner noted that his VA primary care 
physician gave him some medication for symptomatic pain, 
noting that the Veteran had complained of right hip pain 
during VA treatment.  On examination, the Veteran sat with 
his hips flexed at 0-85 degrees, but, in supine lying 
posture, any hip movement on either side aggravated his low 
back pain area into the right hip area.  There was hindered 
range of motion in both hips, with more complaints on the 
right side.  The examiner noted that the Veteran's right hip 
pain bothered him with prolonged standing or walking 
activity.  He commented that X-rays had been taken on May 31, 
2007, so no new X-rays were needed.  He added that the May 
2007 X-rays revealed the hips to be normal bilaterally, as 
far as bone structures, joint structures, and space.  The 
examiner added that the Veteran was known to have chronic low 
back pain, and that lumbar spine films revealed scoliosis, 
degenerative disc disease (DDD), and degenerative joint 
disease (DJD), right greater than left.  The diagnosis was 
referred right hip pain secondary to low back condition.  

The examiner stated that he could not see any evidence of any 
current hip disability that was incurred in or aggravated by 
military service.  He added that the Veteran had no DJD of 
the hips; rather, his hip pain, greater on the right, was 
coming from his low back, as his chronic low back pain with 
DJD and DDD and scoliosis was causing both his hips to ache, 
but more so on the right.  He added that the Veteran also had 
a 1 inch right leg length shortening, which threw his 
mechanics off.  He opined that the Veteran's condition was 
not something that he acquired in military service, adding 
that it only bothered him after service time.  He added that 
the Veteran's job in a mill years after service seemed to 
bring out the right hip pain to a more notable degree.  
Therefore, he opined, it was not at least as likely as not 
that the right hip complaint was caused by or aggravated by 
military service.  

Thus, despite the Veteran's assertion that he has a current 
bilateral hip disability related to service, there is no firm 
medical diagnosis regarding the hips.  While there is 
evidence of current complaints of hip pain, as indicated in 
the records of VA treatment, there are no firm medical 
findings or diagnoses to support the existence of underlying 
hip pathology for that pain.  Rather, the diagnosis rendered 
by the VA examiner was referred right hip pain secondary to 
low back condition; the Board notes that service connection 
has already been granted for a low back disability.  
Moreover, the fact that the veteran has hip pain, alone, 
without a diagnosed or identifiable underlying malady or 
condition of the hips does  not constitute a disability for 
which service connection can be granted.  See Sanchez-Benitez 
v. West, 13 Vet. App. 282, 285 (1999), vacated in part and 
remanded on other grounds sub. nom. Sanchez-Benitez v. 
Principi, 239 F. 3d 1356 (Fed. Cir. 2001); see Evans v. West, 
12 Vet. App. 22 (1998).  

Congress has specifically limited entitlement to service 
connection for disease or injury to cases where such 
incidents have resulted in disability.  See 38 U.S.C.A. §§ 
1110, 1131.  Thus, where, as here, competent and persuasive 
medical evidence does not establish a current disability upon 
which to predicate a grant of service connection, there can 
be no valid claim for service connection.  See Gilpin, 155 F. 
3d 1353; Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992).  
In the instant case, the claim for service connection for 
bilateral hip disability must be denied, because the first 
essential criterion for a grant of service connection-
evidence of a current disability upon which to predicate a 
grant of service connection-has not been met.  

The Board also has considered the fact that, during VA 
treatment in January 2008, the Veteran's primary care 
physician noted that the Veteran may have some DJD and 
tenosynovitis in the hip, although he did not actually 
diagnose a hip disability.  Following review of the claims 
file, the VA examiner specifically found that there was no 
hip DJD, and did not diagnose tenosynovitis.  Even if the 
Board were to assume, arguendo, that the January 2008 finding 
that the Veteran may have tenosynovitis is indicative of 
current hip disability, the service connection claim would 
still fail, as there is no competent medical evidence or 
opinion linking any such diagnosis to service.  Rather, the 
only medical opinion on the question of etiology pertaining 
to the hips weighs against the claim, as the VA examiner 
specifically opined that it was not at least as likely as not 
that the right hip complaint was caused or aggravated by 
military service.  Significantly, there is no contrary 
medical evidence or opinion on this point.  

In addition to the medical evidence, in adjudicating this 
claim, the Board has considered the assertions of the Veteran 
and his representative.  To whatever extent either attempts 
to support the claim for service connection on the basis of 
assertions, alone, this evidence must fail.  As indicated 
above, the claim for service connection turns on the medical 
matters of current disability (and, if so, medical nexus to 
service); however, questions of diagnosis and etiology are 
within the province of trained medical professionals.  See 
Jones v. Brown, 7 Vet. App. 134, 137-38 (1994).  As neither 
the Veteran nor his representative are not shown to be other 
than laymen without the appropriate medical training and 
expertise, neither is not competent to render a probative 
opinion on a medical matter.  See, e.g., Bostain v. West, 11 
Vet. App. 124, 127 (1998), citing Espiritu v. Derwinski, 2 
Vet. App. 492 (1992).  See also Routen v. Brown, 10 Vet. App. 
183, 186 (1997) ("a layperson is generally not capable of 
opining on matters requiring medical knowledge").  Hence, 
the lay assertions in this regard have no probative value.

For all the foregoing reasons, service connection for claimed 
bilateral hip disability must be denied.  In reaching this 
conclusion, the Board has considered the applicability of the 
benefit-of-the-doubt doctrine; however, as competent, 
persuasive evidence simply does not support the required 
elements of the claim, that doctrine is not for application.  
See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Gilbert v. 
Derwinski, 1 Vet. App. 49, 53-56 (1990). 


ORDER

Service connection for bilateral hip disability is denied.  



____________________________________________
JACQUELINE E. MONROE 
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


